798 F.2d 1409Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ricky TARPLEY, Appellant,v.MARSHALL CONCRETE PRODUCTS OF DANVILLE, INC., formerly knownas Danville Concrete Products Company,Incorporated, Appellee.
No. 86-2040.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1986.Decided Aug. 14, 1986.

Ricky Tarpley, appellant pro se.
Stuart L. Craig, Carter, Craig & Bass, P.C., for appellee.
W.D.  Va.
VACATED AND REMANDED.
Before PHILLIPS and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ricky Tarpley, pro se, appeals the district court's grant of summary judgment for the defendant in this suit filed under 42 U.S.C. 55 2000e, et seq.    Before granting summary judgment against a pro se litigant, the district court must afford that litigant an opportunity to respond to the opposing party's allegations, and notice that failure to respond might result in the entry of summary judgment against him.   Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).  Because the district court failed to comply with these requirements, we vacate the judgment and remand with instructions to the court to give Tarpley such an opportunity and notice.  Because the dispositive issue recently has been decided authoritatively, we dispense with oral argument.


2
VACATED AND REMANDED.